Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. A detailed explanation follows.The amended drawings comprise new matter as described below. As a result, the specification still lacks a description of the unlabeled layer.  

Drawings
The removal of the previously unnamed layer between the anode and active layer now places the active layer in contact with the anode, which is not described in the originally filed specification and drawings, or in the foreign priority document. The recommended course of action is Continuation-In-Part application.

Specification
Content of Specification
The disclosure is objected to because of the following informalities: the layer between the anode and optical material is not described.  
Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104022139 to Song et al. (Song).
Regarding Claims 1, 12 and 13, Song teaches a display substrate, panel and apparatus, comprising: 
a base substrate 1; 
a plurality of sub-pixels in an array on the base substrate (see Fig. 2), wherein adjacent sub-pixels are separated by a pixel defining layer 9, each of the plurality of sub-pixels includes a first electrode 4, a light-emitting layer 5 and a second electrode 6 in a direction away from the base substrate, the second electrode of each of the plurality of sub-pixels is connected to one another to form a second electrode layer (inherent to an RBG pixel); 
an isolation layer 3/7 on a side of the second electrode layer opposite from the light-emitting layer; and 
an auxiliary conductive layer 8 directly disposed (auxiliary layer 8 is directly disposed on 7) on a side of the isolation layer opposite from the second electrode layer, wherein the isolation layer comprises a via opening A, orthographic projection of each of the via opening orthographic projection of the auxiliary conductive layer on the base substrate covers the orthographic projection of the pixel defining layer and orthographic projection of the light- emitting layer on the substrate, on the base substrate substantially overlaps with orthographic projection of the pixel defining layer on the base substrate, and the auxiliary conductive layer is connected to the second electrode layer through the via opening (see Fig. 2).

Regarding Claim 4, Song teaches the display substrate of claim 1, wherein the via opening locates between any two adjacent sub-pixels in the plurality of sub-pixels, and the plurality of sub-pixels are arranged along a first direction with an equal interval (see Fig. 3).

Regarding Claim 5, Song teaches the display substrate of claim 1, wherein the display substrate further includes a plurality of pixels arranged along a first direction with a pixel interval, each of the plurality of pixels includes a set of adjacent sub-pixels arranged along a first direction with a sub-pixel interval, the sub-pixel interval is shorter than the pixel interval, the via opening locates between two adjacent pixels but not between two adjacent sub-pixels of a same pixel (see Fig. 3).

Regarding Claim 7, Song teaches the display substrate of claim 1, wherein the isolation layer is a capping layer (under BRI any of 3 is a capping layer).

Regarding Claim 9, Song teaches the display substrate of claim 1, wherein the display substrate is an organic light emitting diode display substrate, the first electrode is an anode, and the second electrode is a cathode (definition of an OLED).

Regarding Claim 10, Song display substrate of claim 7, wherein the second electrode is a metal electrode, the auxiliary conductive layer is a transparent conductive layer, the isolation layer is a transparent isolation layer, and light emitted by the light-emitting layer is emitted from one side of the second electrode [0036].

Regarding Claim 11, Song teaches the display substrate of claim 1, wherein the auxiliary conductive layer comprises a material selected from the group consisting of indium tin oxide, indium zinc oxide, indium gallium zinc oxide and tin oxide [0029].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Regarding Claim 2, Song teaches the display substrate of claim 1, but does not explicitly teach that a thickness of the isolation layer is in a range from about 10 nm to about 90 nm.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions does not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)).  In this case, there is nothing on the record that indicates any difference in function. 

Regarding Claim 3, Song teaches the display substrate of claim 1, but does not explicitly teach that a the via opening locates between two adjacent sub-pixels and surrounds each of the plurality of sub-pixels.  However, the particular placement of a claim element is an obvious matter of design choice absent a showing that it would modify the operation of the device (MPEP 2144.04(VI)(C)).  In this case nothing on the record indicates a difference in operation of the devices whether the divots are over the emitters or the banks.

Regarding Claim 6, Song teaches the display substrate of claim 5, wherein each of the plurality of pixels comprises a blue sub-pixel, a red sub-pixel, and a green sub-pixel [0035], but does not explicitly teach that an interval between the blue sub-pixel and the red sub-pixel is smaller than an interval between the red sub-pixel and the green sub-pixel.  However, see above regarding rearrangement of parts. These intervals are described as optional in the specification.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 7 above, and further in view of U.S. Pat. Pub. No. 20140111652 to So et al. (So).
Regarding Claim 8, Song display substrate of claim 7, but does not explicitly teach that a material of the capping layer comprises molybdenum trioxide.
However, in analogous art, So teaches in [0018] that an MoO3 antireflective film can be laminated on the back side of a transparent cathode. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of So to provide an anti-reflection layer, thereby increasing the efficiency of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812